United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 02-2354
                                 ___________

Christopher Proffit,                  *
                                      *
             Appellant,               *
                                      *      Appeal from the United States
      v.                              *      District Court for the Eastern
                                      *      District of Missouri.
Larry Rowley, Acting Superintendent   *
of NECC; Douglas Prudden, ASOM;       *               [UNPUBLISHED]
Stacy Hinch, Correctional Officer II, *
NECC; Mary Riorden, Assistant         *
Superintendent, NECC; Unknown         *
Keffier, Caseworker Assistant Housing *
Seven, NECC; Unknown Keiffer,         *
Functional Unit Manager, Housing Unit *
#1; B. Board, C.O.I. #42350,          *
                                      *
             Appellees.               *

                                 ___________

                         Submitted: July 19, 2002

                             Filed: August 22, 2002
                                  ___________

Before MORRIS SHEPPARD ARNOLD, MURPHY, and MELLOY, Circuit Judges.
                          ___________
PER CURIAM.

       Missouri inmate Christopher Proffit appeals the district court’s pre-service
dismissal of his 42 U.S.C. § 1983 action as frivolous under 28 U.S.C.
§ 1915(e)(2)(B). Mr. Proffit seeks leave to proceed without prepayment of fees, the
district court having certified that his appeal was not taken in good faith. We grant
Mr. Proffit leave to appeal in forma pauperis and leave to the district court the details
of calculating the initial partial appellate filing fee, and the collection of the balance
of the $105 appellate filing fee. See Henderson v. Norris, 129 F.3d 481, 484-85 (8th
Cir. 1997).

       Further, we affirm the dismissal of all of Mr. Proffit’s claims except for his
allegations that defendants retaliated against him in various specified ways in
connection with his lawsuit against prison officials. On remand, Mr. Proffit should
be directed to amend his complaint to identify: (1) each person he is naming as a
defendant; and (2) what retaliatory act each defendant took against him.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-